By the Court,

Dixon, C. J.
Section 2, of subdivision 5, of chap. 93, of the Local Laws of 1853, entitled “an act to incorporate the City of Janesville,” provides that the common council of said city “ shall annually levy a tax upon all the taxable property in said city subject to taxation, not exceeding one per cent, to defray the current expenses of the city; and also an additional tax of such sum as they may deem necessary for the repair and building of roads and bridges, and for the support of the poor.” Beside the recorded plat of the village of Janesville and its additions, there was, by the act, included within the corporate limits of the city, a large quantity of the adjacent farming or agricultural lands. The own*415ers of these farming lands conceiving themselves too greatly and unequally burthened by taxation for the support of the new city government, applied to the legislature at the session of 1854, for a modification of the rule of taxation as prescribed in the section above quoted, when it was enacted, § 5, chap. 179, Local Laws, 1854, “that in no case shall the real and personal property within the territorial limits of said city and not included within the territorial limits of the recorded plat of the village of Janesville, or of any additions to said village, which may be used, occupied or reserved for agricultural or horticultural purposes, be subject to an annual tax to defray the current expenses of said city exceeding one half of one per cent., nor for the repair and building of roads and bridges and the support of the poor, more than one half as much on each dollar’s valuation shall be levied for such purposes on the property within such recorded plats ; nor shall the same be subject to any tax for any of the purposes mentioned in § 3, of chap. 5, of the act of which this is amenda-tory; nor shall the said farming land be subject to any tax other than before mentioned, for any purpose whatsoever.” Subsequently, in the same session, this section was amended, or intended so to be, (for by mistake undoubtedly § four, instead of § five, is named in the amendatory act,) as to make the last sentence read, “ nor shall the said farming or gardening lands be subject to any tax other than before mentioned for any city purpose whatever.” (See chap. 286, Local Laws of 1854.) In pursuance of these provisions the city clerk so made out the tax roll for the year 1854, that the taxes for defraying the current expenses of the city for said year were levied upon the real and personal property within the recorded plat and its additions, at the rate of one per cent, on each dollar of the assessed value, and upon the real and personal property without the plat and its additions, at the rate of one half of one per cent, of the assessed value. Several lots de*416scribed in the complaint in this action, and of which the plaintiff is now the owner, in the village of Rockport, which lies near to the village and within the corporate limits of the „ city of Janesville, and which the city clerk treated as an addition to the village of Janesville, apportioning to them the taxes, for city purposes, at the rate of one per cent, upon their assessed value, were returned by the treasurer of the city to the county treasurer, “ delinquent,” and by the latter sold to satisfy the taxes due and unpaid thereon, and certificates of sale were issued on the second Tuesday of April, 1855. In July, 1857, the defendant, Thomas, as clerk of the board of supervisors of the county of Rock, published, in the usual form, in a newspaper printed in said county, a notice, in which, after reciting that the said lots described in the complaint, were, among others, sold on the second Tuesday of April, 1855, for taxes, costs and charges, due thereon for the year 1854, and were still unredeemed; he stated that unless the same should be redeemed from such sale on or before the 10th day of April, 1858, (being three years from the date of the several certificates of sale,) the same or such parcels thereof as should remain unredeemed at said last mentioned date, would be forfeited and conveyed to the purchaser thereof. To perpetually restrain the execution and delivery of conveyance pursuant to such sales and notice, and to have the taxes and sales declared illegal and void, this action was commenced. Several questions are raised by the complaint as to the manner in which the lots in question were set down in the assessment roll, and the mode in which they were returned, and also as to whether the village of Rockport is to be considered as an addition to the village of Janesville, within the provisions of the statute, the same having in fact been laid out and platted before the village of Janesville was laid out and platted, which, under the view we have taken of the case, it will not become necessary for us to consider.- By far the most important ques*417tion involved in the case is, whether the foregoing provisions of the charter of the city of Janesville are or are not in conflict with § 1, of Art. VIII, of the constitution, which is in the following words : “ The rule of taxation shall be uniform, and taxes shall be levied upon such property as the legislature shall direct.” It was to this point that arguments of counsel were mostly directed, and for reasons existing outside of the present controversy, we were earnestly solicited by both sides to determine the case upon it. In view of these reasons, and because the question is fairly raised, we feel disposed to yield to the wishes of counsel, and shall therefore make it the only point of investigation. For this purpose the foregoing statement sufficiently embodies the facts alleged in the complaint. The complaint was demurred to by the defendants^ for the reason that it did not state facts sufficient to constitute a cause of action. The circuit judge overruled the demurrer, and from his decision the defendants appealed. It has frequently been adjudged by this court that courts of equity in this state will, by way of preventing the creation upon the record of a cloud upon the owner’s title, interfere by injunction to restrain the execution and delivery of a deed of lands sold for taxes, which have been illegally or improperly assessed.
It will be seen that these statutes, which were carried into effect in the assessment and levying of the taxes for the year 1854, provide for two distinct and unequal rates of taxation ■upon the same kinds of property for the support of the city government, the one an ad valorem tax of one per cent., upon the real and personal property within the recorded plat and its additions, the other an ad valorem tax of one half of one per cent., upon the real and personal property without the plat and its addition. The statutory requirements as to the levying and collection of taxes for the building and repairing of roads and bridges and the support of the poor, were also complied with. But since there is some difference of opinion and *418conflict of authority, as to whether the word “ taxation,” in its ordinary sense, and as used in written constitutions, does or does not include assessments made for the purpose of building, repairing and improving roads, bridges and streets ; and if such be the sense in which it is used in our constitution, whether or not it is modified or controlled by § 3, of Art. XI, of the same instrument; while all agree that it does extend to taxes levied for the purpose of revenue, whether such revenue be applied to the support of town, city, county or state government; and that in this respect it is not affected by § 3, of Art. XI, we propose to confine ourselves to that branch of the present case, which involves an inquiry into the power of the legislature to provide different rates of taxation upon property within the same municipal corporation for revenue purposes merely, leaving the other branch of the case to be settled in some one of the numerous cases in which it has been raised and so fully and ably discussed, at this present term.
Taxes are defined to be rates or sums of money assessed on the personal property of citizens by government, for the use of the nation or state; or, as the government sometimes exacts from individuals, services, as well as money, a more enlarged and correct definition would be, that they are burdens or charges imposed by the legislative power of a state upon persons or property for public uses. Taxation is the act of laying a tax, or imposing these burdens or charges upon persons or property within the state.. It is the process or means by which the taxing power is exercised. The power of taxation is one of the essential attributes of sovereignty, and is inherent in and necessary to the existence of every government. In republics it is vested in the legislature, and in the absence of any constitutional restrictions, may be exercised by them, both as to objects and modes, to any extent which they may" deem proper. It is then a matter of legislative discretion with which the courts can seldom or never interfere. In such ca*419ses the only guaranties against an abuse of this discretion, by harsh or unjust taxation, consists in the integrity and sense of justice of the legislature, their “ responsibility to the people,” and the power of the people, through the frequent recurrence of elections for the choice of new members to correct any evils which may have crept in. Such we believe has been the case with nearly all and is still with a majority of the states comprising the Union. In several, however, and among others, in our own, the people have seen fit, by constitutional provisions, to limit and direct this power, and thus to guard against its abuse. The theory of our government is, that socially and politically all are equal, and that special or exclusive, social or political privileges or immunities, cannot be granted, and ought not to be enjoyed. In consonance with this theory, that of taxation, whether as the subject of legislative action, judicial inquiry, or constitutional law, has always been, that the burdens of supporting the government should be borne equally by all the individuals composing it, in proportion to the benefits conferred, and that the tax payer receives for the money exacted, a just compensation by the protection afforded his person and property by the proper application of the tax. This principle of justice and equality which requires that each person should contribute towards the public expenses his proportionate share, according to the advantages which he receives, lies at the foundation of our political system; and, in our opinion, it was to give to it a greater permanency and force, and to secure its more rigid observance, that the section above quoted was introduced into the constitution. We have already said that all are agreed that the levying of taxes by the properly constituted authorities of a county, city or town government, for their support, is as much an exercise of the taxing power as when they are levied directly by the state for its support. There is no difference on principle or authority. It is all taxation for *420the purpose of revenue or the support of government. The government of the state cannot be carried on except through the medium or agency of these municipal corporations or local sovereignties, and their acts in this behalf are as much the acts of the state, as if it directly performed them by means of its own officers.
We are of opinion that the rule of uniformity prescribed by the constitution, applies as directly to the question we are now considering, as it would were it a case where the legislature, in consideration of some supposed advantage which one portion of the state had over another, had levied upon such portion an ad valorem tax of double the amount which was levied upon the residue. For as each of these municipalities or local subdivisions of government are created, because it is believed that the interests and welfare of all the persons embraced within its territorial limits, will be thereby mutually and equally promoted, it follows that the burdens or charges for its support or revenue should be equally borne by all; and as the rights and interests of all the owners of property are •alike benefited and protected by its operation, it also follows that when property is the object of taxation, it should all alike, in proportion to its value, contribute towards paying the expense of such benefits and protection. These are plain and ■obvious propositions of equity and justice, sustained as we believe by the very letter and spirit of the constitution. Its mandate it is true, is very brief, but long enough for all practical purposes ; long enough to embrace within it clearly and concisely the doctrine which the framers intended to establish, viz: that of equality. “ The rule of taxation shall be uniform,” that is to say, the course or mode of proceeding in levying •or laying taxes shall be uniform; it shall in all cases be alike. The act of laying a tax on property consists of several distinct steps, such as the assessment or fixing of its value, the establishing of the rate, &c.; and in order to have the rule *421or course of proceeding uniform, each step taken must be uniform. The valuation must be uniform, the rate must be uniform. Thus uniformity in such a proceeding becomes equality ; and there can be no uniform rule which is not at the same time an equal rule, operating alike upon all the taxable property throughout the territorial limits of the state, municipality or local subdivision of the government, within and for which the tax is to be raised. The legislature, in accordance with sound principle and the spirit of the constitution, have provided that property shall be taxed according to its value; but in the instances before us, have departed from them by providing that the property, real and personal, in one portion of a municipal corporation, throughout which it is supposed to be alike benefited, shall bear according to its value a larger amount of the public charges for its support than the property in the other portion. It may be as was claimed by counsel that the legislature acted unwisely or perhaps unjustly in including within the territorial limits of the city so much farming or agricultural land, but that is not a matter for judicial correction. Neither is it a matter for them to correct by discrimination in taxation, when the constitution has declared that there shall be no discrimination. The remedy lies in a repeal or an amendment of the charter.
It was contended in argument that as those provisions fixed one uniform rate without the recorded plats and another within them, thus taxing all the property without alike, and all within alike, they do not infringe the constitution. In other words, that, for the purpose of taxation, the legislature have the right arbitrarily to divide up and classify the property of the citizens, and having done so, they do not violate the constitutional rule of uniformity, provided all the property within a given class is rated alike.
The answer to this argument is, that it creates different rules of taxation to the number of which there is no limit, *422except that fixed by legislative discretion, whilst the constitution establishes but one fixed, unbending, uniform rule upon the subject. It is believed that if the legislature can by classification thus arbitrarily and without regard to value, discriminate in the same municipal corporation between personal and real property within, and personal and real property without, a recorded plat, they can also, by the same means, discriminate between lands used for one purpose and those used for another; such as lands used for growing wheat and those used for growing corn, or any other crop; meadow lands and pasture lands; cultivated and uncultivated lands; or they can classify by the description, such as odd numbered lots and blocks, and even numbered ones, or odd and even numbered sections. Personal property can be classified by its character, use or description, or as in the present case, by its location, and thus the rules of taxation may be multiplied to an extent equal in number to the different kinds, uses, descriptions and locations of real and personal properly. We do not see why the system may not be carried further and the classification be made by the character, trade, profession or business of the owners. For certainly this rule of uniformity can as well be applied to such a classification as any other, and thus the constitutional provision be saved intact. Such a construction would make the constitution operative only to the extent of prohibiting the legislature from discriminating in favor of particular individuals, and would reduce the people, while considering so grave and important a proposition, to the ridiculous attitude of saying to the legislature, “ you shall not discriminate between single individuals or corporations, but you may divide the citizens up into different classes as the followers of different trades, professions, or kinds of business, or as the owners of different species or descriptions of property, and legislate for one class and against another, as much as you please, provided you serve all *423of the favored or unfavored classes alikethus affording a direct and solemn constitutional sanction to a system of taxation so manifestly and grossly unjust, that it will not find an apologist anywhere, at least outside of those who are the recipients of its favors. We do not believe the framers of that instrument intended such a construction, and therefore cannot adopt it.
On the other hand, we are of the opinion that these are the very mischiefs which they intended to guard against and prevent. Single individuals have seldom acquired such an influence over the legislative mind as to secure to themselves the advantages arising from such legislation. There was little danger to be apprehended from that source ; but the combined influence and efforts of corporations and classes had. Such evils had been sorely felt in many of the older states ; it was against them and all other unjust discriminations, that the people intended to provide. It cannot change the principle, nor is it a source of consolation to the unfortunate individuals or classes whose money is thus extorted from them, that it is distributed by government among many, instead of being applied to the benefit of a single person or corporation. It is also contended that under the last clause of the section, “ and taxes shall be levied upon such property as the legislature shall prescribe,” this discrimination is sanctioned ; that by it the legislature have the right, in prescribing the property which shall bear the burdens of taxation, to specify certain kinds or species of property, and to entirely omit or exempt others; and that if they have the right to wholly exempt, they can do so partially, by saying that it shall pay a certain portion of the taxes, or that it shall be taxed at a certain rate lower than other taxable property, or that it shall pay a certain sum in lieu of all other taxation. Without stopping to consider, whether this clause does or-does not confer upon the legislature a power of general or specific discrimination as to *424what property shall be (axed, as is contended by some that it does not, but conceding that it does, and that the legislature may, by omitting to prescribe, exempt certain property from taxation, and that its effect is the same as if it contained a distinct grant of power to exempt, still we think this argument must fail; for the very moment that the legislature say that a specific article or kind of property shall be taxed, or shall contribute at all towards the expense of government, from that very moment the first clause of the section takes effect, and it must be taxed by the uniform rule. The legislature can only "prescribe,” and when they have done that, the first clause of the section governs the residue of the proceeding. There cannot be any medium ground between absolute exemption and uniform taxation.
Upon the argument we. were referred to, and much stress was laid by the defendant’s counsel as an authority sustaining his positions, upon the decision of this court in the case of The Milwaukee and Mississippi Railroad Co. vs. The Board of Supervisors of the County of Waukesha, and others, made at the June term, 1855. Upon examination of the records and files of the court in that case, we can find neither head note nor opinion. As a matter of fact, we are told that none were ever written. We are therefore without any authoritative information as to the points there determined, or the views taken by the court; and under such circumstances, we can hardly say that we should not consider the questions there involved as still open. However, from the best information we have been able to obtain, we are relieved from any embarrassment growing out of the doctrines which it was claimed by counsel were established by it; as we learn that it was determined by the court that no question of the exercise of the taxing power was involved in it. The written opinion of the circuit judge in the same case will be found reported in volume two, page 616, of the American Law Reg*425ister. The majority of the court have with great confidence come to the conclusion that so much of § 5, of chap. 179, of the Local Laws of 1854, as provides that the real and personal property within the territorial limits of the city of Janes-ville, and not included within the recorded plat of the village of Janesville, or of any of the additions to said village, which may be used, occupied or reserved for agricultural or horticultural purposes, shall in no case be subject to an annual tax to defray the current expenses of said city, exceeding one half of one per cent., whilst by a previously existing law, the residue of the real and personal property within said city is liable to a tax of one per cent, for the same purpose, is unconstitutional and void; and that therefore the judgment of the circuit court overruling the demurrer to the complaint in this action, must be affirmed. Inasmuch as the support of the poor is a matter of common concern, the expense of which is to be borne by the whole corporation, we may add! hat in that respect also the section is unconstitutional and void.
Judgment affirmed.